1
2
3
4                           UNITED STATES DISTRICT COURT
5                         SOUTHERN DISTRICT OF CALIFORNIA
6
7    TRAI TRUONG,                                        Case No. 18cv1660-MMA (MSB)
8                                       Plaintiff,
                                                         ORDER GRANTING PARTIES’
9    v.                                                  JOINT MOTION FOR THE AWARD
                                                         AND PAYMENT OF ATTORNEY
10   ANDREW SAUL, Commissioner of
                                                         FEES AND EXPENSES PURSUANT
     Social Security,
11                                                       TO THE EQUAL ACCESS TO
                                      Defendant.         JUSTICE ACT, 28 U.S.C. § 2412(d)
12
                                                         AND COSTS PURSUANT TO 28
13                                                       U.S.C. § 1920
14
                                                         [Doc. No. 24]
15
16         Trai Truong (“Plaintiff”) and Andrew Saul, Commissioner of Social Security,
17   (“Defendant”) filed a joint motion to award Plaintiff “attorney fees and expenses in the
18   amount of two thousand seven hundred dollars ($2,700.00) under the Equal Access to
19   Justice Act (EAJA), 28 U.S.C. § 2412(d), and costs in the amount of four hundred dollars
20   ($400.00) under 28 U.S.C. § 1920.” Doc. No. 24. Good cause appearing, the Court
21   GRANTS the parties’ motion and ORDERS that Plaintiff be awarded attorney fees and
22   expenses in the amount of two thousand seven hundred dollars ($2,700.00) and costs in
23   the amount of four hundred dollars ($400.00) subject to the terms set forth in the joint
24   motion.
25         IT IS SO ORDERED.
26   Dated: November 12, 2019                        _____________________________
27                                                   Hon. Michael M. Anello
28                                                   United States District Judge

                                                     1
                                                                                18cv1660-MMA (MSB)
